Citation Nr: 1129260	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1970 to August 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2008 VA Form 9, Substantive Appeal, the Veteran requested a hearing before the Board; in June 2008 correspondence, he withdrew the hearing request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be satisfied, the Board finds that further development is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

On November 2007 VA audiological evaluation, the examiner indicated that test results were unreliable, and opined that it would speculative whether the Veteran has service-connected bilateral hearing loss and tinnitus.  Inasmuch as the examiner noted that the results were not reliable for rating purposes and the examination was without benefit of a review of the Veteran's complete treatment records, particularly VA treatment records that are constructively of record, the examination/opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).  Consequently, another examination to secure a medical advisory opinion is necessary.  The Veteran is advised that his cooperation with the examination is essential (for reliable results to be secured), and that the existing evidence is insufficient to substantiate his claim.  

As noted above, the Veteran's complete treatment records were not associated with his claims file at the time of the November 2007 VA audiological evaluation.  Review of the claims file found that in his July 2007 formal claim seeking service connection for bilateral hearing loss and tinnitus, and in an attached VA Form 21-4142, Authorization and Consent to Release Information to the VA, the Veteran indicated he had received treatment at the VA Medical Center (VAMC) in Big Spring, Texas from 2006 to the present.  A VCAA letter was sent to the Veteran in August 2007.  In September 2007, the Veteran submitted a VCAA Notice Response form indicating he had no other information or evidence to give VA to substantiate his claims.  There was no attempt to secure the Veteran's identified, and constructively of record, VAMC treatment records, such records were not listed as evidence of record at the time of the January 2008 rating decision or the March 2008 statement of the case.  Outstanding records of VA treatment may contain pertinent information, are constructively of record, and must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete clinical records of all VA treatment and/or evaluation the Veteran has received for bilateral hearing loss and tinnitus from 2006 to the present from the Big Spring, Texas VAMC.  

2. The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the presence, nature, and likely etiology of any current hearing loss and tinnitus, and specifically whether it is at least as likely as not that any such disabilities are related to his service, including as due to noise trauma therein.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's hearing loss and tinnitus are related to his service/noise trauma therein.  If the examiner finds audiometry results to be unreliable, the examiner must explain why that is so, and why further attempts to obtain accurate findings would be futile (e.g., malingering, or other reason).  

The examiner must explain the rationale for all opinions.  

3. The RO should then readjudicate the claim.  If either remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

